MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                         FILED
regarded as precedent or cited before any                               May 06 2020, 9:38 am

court except for the purpose of establishing                                  CLERK
the defense of res judicata, collateral                                  Indiana Supreme Court
                                                                            Court of Appeals
                                                                              and Tax Court
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                  ATTORNEYS FOR APPELLEE
Katharine Vanost Jones                                  Curtis T. Hill, Jr.
Evansville, Indiana                                     Attorney General of Indiana
                                                        Natalie F. Weiss
                                                        Deputy Attorney General
                                                        Indianapolis, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

In re the Termination of the                            May 6, 2020
Parent-Child Relationship of:                           Court of Appeals Case No.
                                                        19A-JT-2420
D.B., M.S., D.S. (Minor Children),
                                                        Appeal from the Vanderburgh
and                                                     Superior Court
L.B. (Mother),                                          The Honorable Renee Allen
Appellant-Respondent,                                   Ferguson, Magistrate
                                                        Trial Court Cause Nos.
        v.                                              82D04-1901-JT-164
                                                        82D04-1901-JT-165
The Indiana Department of                               82D04-1903-JT-609
Child Services,
Appellee-Petitioner,



Robb, Judge.

Court of Appeals of Indiana | Memorandum Decision 19A-JT-2420 | May 6, 2020                      Page 1 of 31
                                   Case Summary and Issue
[1]   L.B. (“Mother”) appeals the termination of her parental rights to three of her

      children and presents the sole issue of whether the juvenile court’s order

      terminating her parental rights was clearly erroneous. Concluding it was not,

      we affirm.



                               Facts and Procedural History
[2]   Mother has four biological children, three of whom are the subject of this

      appeal: D.B.,1 born December 28, 2004; D.S., born September 21, 2010; and

      M.S., born July 21, 2012 (collectively “Children”). R.S. is the biological father

      of D.B., and W.S. is the biological father of D.S. and M.S.2


[3]   On November 13, 2017, the Department of Child Services (“DCS”) received a

      report alleging that Mother was asleep and unresponsive, and Children got

      themselves up for school and missed the school bus. On November 14, a DCS

      family case manager (“FCM”) visited the home and Mother eventually

      admitted she had used methamphetamine the day before and multiple times

      over the last few weeks. Children were removed immediately and placed with




      1
        In their briefs, both parties refer to this child as “Dra.S.” or “Dr.S.” However, the initials of this child’s
      name provided in the record and on the juvenile court’s termination order are “D.B.” As such, we refer to
      this child as “D.B.” throughout this opinion. In addition, we note that the State incorrectly identifies
      Mother’s initials as “M.C.” when the correct initials are “L.B.”
      2
       Ultimately, both fathers voluntarily relinquished their parental rights to their respective children and do not
      participate in this appeal. Therefore, we have limited our recitation of the facts to those pertaining to
      Mother.

      Court of Appeals of Indiana | Memorandum Decision 19A-JT-2420 | May 6, 2020                           Page 2 of 31
      their maternal aunt. On November 16, DCS filed separate petitions alleging the

      Children were children in need of services (“CHINS”) due to Mother’s

      substance abuse issues. Before the initial hearing, a court appointed special

      advocate (“CASA”) for Children was named. The juvenile court held an

      initial/detention hearing on November 21 during which the juvenile court

      entered a denial on Mother’s behalf. Mother began taking drug screens on

      November 28.


[4]   The juvenile court adjudicated Children CHINS on December 5. Following a

      hearing on January 2, 2018, the juvenile court entered a dispositional order

      requiring Mother to (among other things): complete a substance abuse

      assessment and all recommended treatment; refrain from drug and alcohol use;

      submit to random drug screens; participate in Parent Aide services and the

      Parents Drug Court program; obtain and maintain stable housing and income;

      timely enroll in any programs recommended by service providers; and attend

      visitation with Children. Mother completed the substance abuse evaluation,

      which recommended treatment. Mother was accepted into the Parents Drug

      Court program and met with the parent aide, who would help with housing,

      once. Mother did not follow through with the treatment recommendations.


[5]   From November 2017 through January 2018, Mother submitted to random

      drug screens but had only one clean screen; most of the screens were positive or

      dilute. On January 17, Mother failed to appear for a Parents Drug Court drug

      hearing and the juvenile court issued a writ of attachment for Mother’s arrest.

      Around the same time, Mother ceased all contact with DCS and disappeared.

      Court of Appeals of Indiana | Memorandum Decision 19A-JT-2420 | May 6, 2020   Page 3 of 31
      The FCM and parent aide both tried to contact Mother but were unable to

      locate her. In March, Mother was discharged from the Parents Drug Court

      program for non-attendance.


[6]   In May, Mother was still non-compliant and unable to be located. Parent aide

      services and Mother’s substance abuse treatment referral were closed out or

      canceled due to her non-attendance. Following a review hearing on May 22,

      the juvenile court issued an order finding that Mother has not participated in

      any services since mid-January 2018: she had not attended visitation, submitted

      to drug screens, completed substance abuse treatment, or participated in the

      Parents Drug Court since that time. Several days later, Children were placed

      with their maternal grandfather and step-grandmother. The FCM continued to

      call Mother and leave her voicemails. On July 27, the FCM received a

      voicemail from Mother, called her back, and left another voicemail as Mother

      did not answer.


[7]   In October, the FCM learned that Mother was employed at a local bar; she

      called the bar and spoke with Mother. The two discussed the case, the steps

      Mother would need to take toward reunification with Children, and that she

      had an active writ she needed to address. Days later, Mother was arrested on

      the active warrant. Following her arrest, the juvenile court held a hearing on

      October 23 and later issued an order finding that Mother had been non-

      compliant with services and admitted to using methamphetamine and

      marijuana as recently as three weeks prior. Mother resumed submitting to

      random drug screens.

      Court of Appeals of Indiana | Memorandum Decision 19A-JT-2420 | May 6, 2020   Page 4 of 31
[8]    Around the same time, DCS placed D.S. and M.S. in foster care at their

       grandfather’s request due to M.S.’s behavior issues. D.B. remained with his

       grandfather until June 2019 when he was placed in the same foster home with

       his siblings. In a November 3 permanency report3 filed with the juvenile court,

       DCS reported that Mother had been non-compliant with her parent aide

       services, random drug screens, substance abuse evaluation, and recommended

       services. DCS further reported that since locating Mother early in October, she

       missed drug screens on October 17, 19, 22, and 25, and she screened positive

       for alcohol on October 29. See Exhibits, Volume I at 85.


[9]    Mother participated in a team meeting on November 9 with the FCM, DCS

       supervisor, and CASA to discuss the steps Mother needed to take to be reunited

       with Children. At that point, Mother had submitted to some drug screens but

       was not fully compliant as she had also missed several screens. On November

       20, the juvenile court held a permanency hearing and subsequently entered an

       order approving Children’s permanency plan of reunification with a concurrent

       plan of adoption.


[10]   At the time, Mother was living with her boyfriend, W.D. 4 The two were

       scheduled to attend a meeting on November 26 to discuss Mother’s progress

       with services and whether W.D. would also participate in services. Mother




       3
           This report covered the period of May 23, 2018 to November 1, 2018.
       4
        Although the juvenile court refers to W.D. as Mother’s fiancé, Mother refers to W.D. as her boyfriend in
       her appellate brief. Therefore, we refer to W.D. as Mother’s boyfriend in this opinion.

       Court of Appeals of Indiana | Memorandum Decision 19A-JT-2420 | May 6, 2020                     Page 5 of 31
       showed up to the meeting forty-five minutes late without W.D. During the

       meeting, Mother stated she was doing better but later admitted she and W.D.

       had used methamphetamine that morning. After the meeting, the FCM tried to

       contact Mother but kept getting a message that Mother’s phone was unable to

       accept calls.


[11]   Mother completed another substance abuse assessment on December 6 at

       Stepping Stone, which recommended she attend the Matrix program – group

       and individual counseling sessions for twenty-four weeks focusing on coping

       mechanisms for substance abuse. Mother attended the Matrix orientation on

       December 10 but then dropped out of treatment and did not attend any further

       appointments. Stepping Stone sent Mother a letter outlining the failed

       appointment policy and stating that she needed to meet with a manager on

       January 8, 2019. However, Mother did not respond and eventually, services

       were closed due to non-compliance. Id., Vol. III at 12.


[12]   Between December 2018 and January 2019, Mother did not submit to any drug

       screens. The next time the FCM spoke with Mother was at some sort of

       criminal hearing for W.D. At that time, the FCM informed Mother she would

       be filing a petition to terminate her parental rights. In response, Mother “stated

       that she hated to admit it but the kids might be better off because she was not in

       a good place at this time.” Transcript, Volume II at 63. On January 28, 2019,

       DCS filed Verified Petitions for the Involuntary Termination of Parent-Child

       Relationship between Mother and D.S. and M.S. DCS later filed a petition to

       terminate Mother’s parental rights to D.B. on March 29. At a hearing in

       Court of Appeals of Indiana | Memorandum Decision 19A-JT-2420 | May 6, 2020   Page 6 of 31
       February, Mother agreed to resume services and DCS put in a new referral for

       drug screens beginning in March. Mother was inconsistent in submitting to

       screens.


[13]   On April 8, DCS filed a progress report detailing Mother’s non-compliance

       with the dispositional order: Stepping Stone discontinued Mother’s services on

       January 8, 2019; after Mother’s random drug screen referral was renewed on

       February 20, 2019, she missed screens on March 8 and 14; and she has not been

       participating in visitation due to her lack of contact with DCS and non-

       compliance with drug screens. In another report, DCS indicated that since

       November 21, 2018, Mother failed to call or appear for drug screens seventy-

       four percent of the time. See Exhibits, Vol. 1 at 126. Sometime around April or

       May, Mother was charged with driving under the influence of alcohol in

       Kentucky and completed a seven-week substance abuse program in order to

       have the charge reduced or diverted.


[14]   The juvenile court held a fact-finding hearing on April 23, 2019 and June 16-17,

       2019. At the time of trial, Mother was employed and living in Tennessee with

       W.D. and his parents. On September 24, the juvenile court entered three

       separate orders5 terminating Mother’s parental rights to Children and found, in

       pertinent part and including the findings that Mother challenges:




       5
         Indiana Appellate Rule 38(A) provides that “[w]hen two (2) or more actions have been consolidated for
       trial or hearing in the trial court, they shall remain consolidated on appeal.” Here, DCS filed three separate


       Court of Appeals of Indiana | Memorandum Decision 19A-JT-2420 | May 6, 2020                        Page 7 of 31
         13. Mother was ordered to establish and maintain stable
         housing and income [but] has failed to do so as of the time of
         trial.


         14. Mother currently resides with her fiancé, [W.D.], and [his]
         parents in Tennessee. Mother has resided there since
         approximately May or June 2019. [W.D.] is a
         methamphetamine addict who Mother admitted using
         methamphetamine with on multiple occasions throughout the
         underlying CHINS matter. [W.D.] has been convicted of
         Possession of Methamphetamine in Vanderburgh County, IN
         and currently has a writ issued for his arrest due to violating his
         probation. Prior to that, [W.D.] was convicted of Driving under
         the Influence in two separate counties in 2012 and 2014. [W.D.]
         additionally has pending Auto Theft charges in Dubois County,
         IN.


         ***


         16. Mother additionally has not maintained stable income.
         Mother had a variety of employment since [Children’s] removal.
         Mother additionally was unemployed for approximately four (4)
         months from December 2018 to March 2019. Mother currently
         is employed by a rehabilitation center in Dixon, Tennessee.
         However, Mother has only been employed by her current
         employer for approximately six (6) weeks prior [to] the trial.
         Additionally, while Mother reports that she is financially stable,
         Mother’s most recent bank statement shows a negative balance
         prior to a deposit. The Court finds that Mother’s assertion
         regarding her financial stability is less than credible, especially




termination petitions and the juvenile court entered three separate termination orders. Because the juvenile
court held a consolidated fact-finding hearing on all three petitions, the three actions remain consolidated on
appeal.

Court of Appeals of Indiana | Memorandum Decision 19A-JT-2420 | May 6, 2020                        Page 8 of 31
        given that Mother reported she and [W.D.] are supposed to be
        saving money to buy a home.


        17. Mother additionally was ordered to comply with multiple
        services as part of the Dispositional Decree in the underlying
        CHINS. However, Mother did not manage to substantially
        comply with a single one of those services. Mother testified that
        she understood that completion of services was necessary in
        order for her to get [Children] back into her care.


        ***


        19. During the contact with Mother in October 2018, DCS
        and CASA discussed with Mother the importance of re-engaging
        with services. Mother was informed that visitation would be
        reinstated with [Children] if Mother re-enrolled in services and
        began to participate in the case. A meeting was held on
        November 26, 2018 to address services with Mother and [W.D.].
        [W.D.] failed to attend the meeting or to be involved in the
        CHINS matter in any way. DCS and CASA discussed housing
        options with Mother, in addition to her non-compliance[.]
        Mother was offered services and resources to combat these
        issues, but failed to take advantage of anything offered to her.


        20. Mother then again went missing and stopped contacting
        the DCS between November 2018 and January 2019, at which
        time the DCS filed to terminate Mother’s parental rights.
        Mother’s contact with the DCS and her compliance with services
        failed to improve after the filing to terminate her parental rights.
        Mother continued to fail to make any progress towards having
        [Children] returned to her care, nor did she show an inclination
        to make progress.


        21. DCS and CASA attempted to address Mother’s non-
        compliance with services to address her substance abuse and

Court of Appeals of Indiana | Memorandum Decision 19A-JT-2420 | May 6, 2020   Page 9 of 31
        instability in January 2019, as well. Mother’s compliance still
        did not substantially improve. Mother admitted in January 2019
        that [Children] may be better off in someone else’s care.


        ***


        24. At trial, Mother disclosed a history of substance abuse,
        including methamphetamine, marijuana, Suboxone, and other
        opiates. Mother has used illegal substances since the age of
        fifteen (15). Mother admitted at trial that she has abused
        methamphetamine [for] approximately two (2) years. However,
        Mother’s first Substance Abuse Evaluation from Southwestern
        Behavioral Health identifies the Mother’s first use of
        methamphetamine was at age sixteen (16). When Mother
        attempted to stop using illegal or non-prescribed substances, she
        began to abuse alcohol. During the pendency of the underlying
        CHINS and after the filing of this termination cause, Mother
        incurred a criminal charge for Driving Under the Influence in
        Kentucky, in or about May or June 2019. Despite this and
        Mother’s previous history of replacing other substances with
        alcohol, Mother does not believe that her consumption of alcohol
        is an issue.


        25. Mother failed to maintain sobriety during the pendency of
        the underlying CHINS matter, despite testifying that she believed
        children require a sober caregiver and that [Children] deserve a
        sober caregiver. In addition to continuing to consume alcohol, . .
        . Mother admitted to relapsing on methamphetamine on multiple
        occasions throughout the underlying CHINS. Mother continued
        to use methamphetamine despite being court ordered to maintain
        her sobriety and despite knowing that maintaining sobriety was
        one requirement for her to have her [Children] returned to her
        care. Mother additionally stated that she does not consider
        herself an addict, despite her long history of addiction and
        substance abuse. The Court finds that Mother’s refusal to
        acknowledge her addiction indicates she is extremely likely to
Court of Appeals of Indiana | Memorandum Decision 19A-JT-2420 | May 6, 2020   Page 10 of 31
        continue to abuse substances, including methamphetamine, a
        known intoxicating and illegal substance.


        ***


        29. As of the time of trial, Mother has only completed a DUI
        course referred to her through her 2019 Kentucky criminal
        involvement. Mother only completed the program in order to
        have the DUI charge reduced or diverted. The program
        consisted of a total of twenty-one (21) hours of classes. Such a
        program is woefully insufficient and incomparable to the
        recommended treatment for Mother in either of her Substance
        Abuse Evaluations. Mother was not sufficiently motivated by
        having her [Children] returned to her to complete the more
        intensive treatment options. The Court finds that Mother’s
        failure to complete an appropriate treatment program and her
        lack of inclination to complete an appropriate treatment
        program, places Mother at a high risk of relapse or continued
        substance abuse in the future.


        30. Mother was also non-compliant with parent aide services
        [which] were recommended at the time of disposition for Mother
        due to her instability with housing and income. However,
        Mother did not participate in the service because she did “not
        agree” with the parent aide. Mother only met with the parent
        aide once and the service was ultimately ended due to Mother
        failing to participate. As of the time of trial, Mother has not
        maintained a stable home or a stable income during the
        pendency of the CHINS matter. Mother admitted that she could
        not offer [Children] any type of stability during the course of the
        underlying CHINS.


        31. To assist Mother in obtaining her sobriety, she was
        referred by the DCS and the Court to be evaluated for the
        CHINS Parent Drug Court program[, which] requires weekly

Court of Appeals of Indiana | Memorandum Decision 19A-JT-2420 | May 6, 2020   Page 11 of 31
        status hearings with the Court and weekly AA/NA meetings, in
        addition to substance abuse treatment and random drug screens.
        Mother did complete her evaluation and was accepted to the
        Drug Court program on December 20, 2017. However, Mother
        struggled from the beginning to attend the required meetings.
        Mother eventually failed to appear for a Drug Court hearing on
        January 17, 2018 and a writ of attachment was issued. As stated
        previously, Mother would go on to be missing in the underlying
        CHINS matter until approximately October 2018. Mother was
        taken into custody on the writ of attachment on October 18,
        2018, however, by that time, Mother has been unsuccessfully
        discharged from the Drug Court program in March 2018.
        Mother admitted that she was not attending treatment or
        maintaining her sobriety at this time.


        32. Mother also failed to participate consistently in random
        drug screens. Mother participated in a few screens between
        [Children’s] removal and her disappearance in January 2018,
        with only one (1) screen during that time being clean. Between
        January 2018 and October 2018, when DCS located Mother for a
        brief time, Mother did participate in some screens. However,
        Mother then did not screen consistently after October 29, 2019.
        Even leading up to the day of this trial, Mother did not attend all
        available drug screens to demonstrate continuing sobriety until
        June 2019. Combined with Mother’s admissions of continuing
        methamphetamine use during the course of the underlying
        CHINS, the Court finds that Mother continued to abuse
        substances until at least June 2019, leaving only one (1) month of
        possible sobriety as of the time of trial.


        33. Prior to Mother’s disappearance, Mother was permitted by
        the relative placement at the time to visit [Children] whenever
        she wished. Mother failed to take advantage of such a rare
        opportunity, instead abandoning [Children] and her parental
        responsibilities.


Court of Appeals of Indiana | Memorandum Decision 19A-JT-2420 | May 6, 2020   Page 12 of 31
        34. Mother has not visited or otherwise had contact with
        [Children] since January 2018. She did not send cards or letters.
        She did not provide for their support in anyway [sic]. Mother
        only asked [about Children’s] welfare twice (2) during the
        underlying CHINS. Mother acknowledges that her
        abandonment of [Children] impacted [them] negatively.


        35. Mother did resume contact with the DCS in February
        2019; however, she continued to fail to cooperate with services to
        address her sobriety and stability. Throughout the underlying
        CHINS cause, Mother never was offered visitation due to her
        failure to make progress with services or establish stability that
        would have made visitation safe and healthy for [Children] to
        attend.


        36. While Mother continued to abuse methamphetamine and
        to fail to address her addiction, [Children] remained in out-of-
        home care, and currently [have] continued to absolutely thrive in
        the foster home, developing a fast bond with the foster parents, in
        addition to also maintaining a bond with . . . siblings. [Children
        have] improved both behaviorally and academically. The foster
        placement is willing to adopt [Children].


        37. As of the day of trial, Mother relies on [W.D.] and [his]
        family for housing. Mother has only been employed for six (6)
        weeks and she does not own or rent through a lease [at] her
        current residence. Mother’s continued stability, at this time, is
        dependent on her relationship with [W.D.], another
        methamphetamine addict. This same relationship has ended on
        at least two (2) prior occasions and does not leave the Court
        convinced that its continuation would ensure sufficient stability
        for [Children].


        38. Additionally, DCS attempted to engage [W.D.] in the
        underlying CHINS case and to offer services. However, [he]

Court of Appeals of Indiana | Memorandum Decision 19A-JT-2420 | May 6, 2020   Page 13 of 31
        never communicated with the DCS or participated in any case
        meetings with Mother regarding [Children].


Appellant’s Appendix, Volume II at 13-20 (footnotes omitted). 6 Based on these

findings, the juvenile court concluded:


        39. Mother’s absolute lack of participation to demonstrate her
        sobriety and stability in order to regain custody of [Children]
        leaves the Court doubtful that Mother is willing and able to fulfill
        her parental obligations to [Children].


        40. Overall, Mother has failed to remedy the situation that
        brought about the removal of [C]hildren. Based on the pattern of
        behaviors and continuing pattern of substance abuse, child
        abandonment, and lack of stability, the Court finds that there is
        not a reasonable probability the situation which brought about
        the removal of [Children] is likely to be remedied. The Court
        finds that Mother’s past behavior is the best predictor of her
        future behavior.


        41. Further, Mother’s behaviors during the underlying CHINS
        cases pose a threat to the well-being of [Children], including her
        lack of stability, her abandonment of [Children], and her
        continuing substance abuse. The risk of Mother continuing to
        use and relapse is very high, given Mother’s past performance,
        and the Court is not willing to place [Children] back into a home
        where the caregiver is too intoxicated to provide [Children] with
        what they need to thrive. To allow the continuation of the parent




6
  Although the juvenile court entered three separate termination orders under separate cause numbers, the
findings of fact and conclusions thereon are identical with respect to Mother. Accordingly, we quote only
one order.

Court of Appeals of Indiana | Memorandum Decision 19A-JT-2420 | May 6, 2020                    Page 14 of 31
                child relationship with Mother would pose a threat to the well-
                being of the [Children].


                ***


                47. DCS and the [CASA] believe that adoption by the foster
                placement is in [Children]’s best interest [and they are] thriving in
                their care. The Court finds that adoption by the foster placement
                is in [Children’s] best interest.


                48. Mother’s pattern of substance abuse, abandonment, and
                instability indicates that maintaining a parent-child relationship
                with Child[ren] is not in the best interests of Child[ren.]


       Id. at 20-21. Mother now appeals.7


                                    Discussion and Decision
                                         I. Standard of Review
[15]   We begin by emphasizing that the right of parents to establish a home and raise

       their children is protected by the Fourteenth Amendment to the United States

       Constitution. In re D.D., 804 N.E.2d 258, 264 (Ind. Ct. App. 2004), trans.

       denied. The law provides for the termination of these rights when parents are




       7
         Indiana Appellate Rule 9(F)(8)(a) requires that a copy of the appealed judgment or order be attached to the
       appellant’s Notice of Appeal and Appellate Rule 46(A)(12) requires the same be submitted with the
       appellant’s brief as a separate attachment. Here, the appellant submitted what appears to be a proposed order
       on the involuntary termination of Mother’s parental rights to this court rather than the juvenile court’s order,
       in violation of this rule. Although not raised by either party and copies of the appealed orders were included
       in the Appellant’s Appendix, we take this opportunity to remind the parties to ensure that the correct
       documents are submitted to this court.

       Court of Appeals of Indiana | Memorandum Decision 19A-JT-2420 | May 6, 2020                        Page 15 of 31
       unable or unwilling to meet their parental responsibilities. In re R.H., 892

       N.E.2d 144, 149 (Ind. Ct. App. 2008). Although we acknowledge that the

       parent-child relationship is “one of the most valued relationships in our

       culture,” we also recognize that “parental interests are not absolute and must be

       subordinated to the child’s interests in determining the proper disposition of a

       petition to terminate parental rights.” Bester v. Lake Cty. Office of Family &

       Children, 839 N.E.2d 143, 147 (Ind. 2005) (internal quotations omitted). The

       involuntary termination of one’s parental rights is the most extreme sanction a

       court can impose because termination severs all rights of a parent to his or her

       children. See In re T.F., 743 N.E.2d 766, 773 (Ind. Ct. App. 2001), trans. denied.

       As such, termination is intended as a last resort, available only when all other

       reasonable efforts have failed. Id. The purpose of terminating parental rights is

       to protect children, not to punish parents. In re D.D., 804 N.E.2d at 265.


[16]   When reviewing the termination of parental rights, we do not reweigh the

       evidence or judge the credibility of witnesses. Lang v. Starke Cty. Office of Family

       & Children, 861 N.E.2d 366, 371 (Ind. Ct. App. 2007), trans. denied. Instead, we

       consider only the evidence most favorable to the judgment and the reasonable

       inferences that can be drawn therefrom. Id. In deference to the trial court’s

       unique position to assess the evidence, we will set aside its judgment

       terminating a parent-child relationship only if it is clearly erroneous. In re

       L.S., 717 N.E.2d 204, 208 (Ind. Ct. App. 1999), trans. denied, cert. denied, 534

       U.S. 1161 (2002). Thus, if the evidence and inferences support the decision, we

       must affirm. Id.

       Court of Appeals of Indiana | Memorandum Decision 19A-JT-2420 | May 6, 2020   Page 16 of 31
[17]   The juvenile court entered findings of fact and conclusions thereon as required

       by Indiana Code section 31-35-2-8(c), and we therefore apply a two-tiered

       standard of review. Bester, 839 N.E.2d at 147. We first determine whether the

       evidence supports the findings, then determine whether the findings support the

       judgment. Id. “Findings are clearly erroneous only when the record contains

       no facts to support them either directly or by inference.” Quillen v. Quillen, 671

       N.E.2d 98, 102 (Ind. 1996). A judgment is clearly erroneous only if the findings

       do not support the court’s conclusions or the conclusions do not support the

       judgment thereon. Id.


                     II. Statutory Framework for Termination
[18]   To terminate parental rights, Indiana Code section 31-35-2-4(b)(2) requires DCS

       to prove, in relevant part:


               (B) that one (1) of the following is true:


                       (i) There is a reasonable probability that the conditions
                       that resulted in the child’s removal or the reasons for
                       placement outside the home of the parents will not be
                       remedied.


                       (ii) There is a reasonable probability that the continuation
                       of the parent-child relationship poses a threat to the well-
                       being of the child.


                       (iii) The child has, on two (2) separate occasions, been
                       adjudicated a child in need of services;



       Court of Appeals of Indiana | Memorandum Decision 19A-JT-2420 | May 6, 2020   Page 17 of 31
               (C) that termination is in the best interests of the child; and


               (D) that there is a satisfactory plan for the care and treatment of
               the child.


       DCS must prove the foregoing elements by clear and convincing evidence. Ind.

       Code § 31-37-14-2; In re V.A., 51 N.E.3d 1140, 1144 (Ind. 2016). However,

       because subsection (b)(2)(B) is written in the disjunctive the juvenile court need

       only find one of the three elements has been proven by clear and convincing

       evidence. See, e.g., In re I.A., 903 N.E.2d 146, 153 (Ind. Ct. App. 2009). If a

       juvenile court determines the allegations of the petition are true, then the court

       shall terminate the parent-child relationship. Ind. Code § 31-35-2-8(a).


                                       III. Findings of Fact
[19]   As noted above, the juvenile court’s judgment contains specific findings of fact

       and conclusions thereon. Therefore, we must first determine whether the

       record contains evidence supporting the findings either directly or by inference.

       In re A.S., 17 N.E.3d 994, 1002 (Ind. Ct. App. 2014), trans. denied. Mother

       argues that many of the juvenile court’s findings are clearly erroneous and she

       specifically challenges findings 13-14, 16-17, 19-21, 24-25, 29-41, and 48.


[20]   With respect to findings 13, 16, 30, and 37, the juvenile court found that

       Mother failed to obtain and maintain appropriate and stable housing,

       employment, and financial stability during the pendency of the CHINS matter.

       Mother contends that these findings are clearly erroneous because the evidence

       reveals that she did have stable housing, employment, and financial stability at

       Court of Appeals of Indiana | Memorandum Decision 19A-JT-2420 | May 6, 2020   Page 18 of 31
       the time of the fact-finding hearing. However, contrary to Mother’s argument,

       we cannot conclude there is no evidence in the record to support these findings.

       The evidence establishes that, throughout this case, Mother had numerous jobs,

       was unemployed for several months, and at the time of the fact-finding hearing,

       had been working at a rehabilitation center in Tennessee for only six weeks.

       Mother never obtained stable housing of her own and has relied on others for

       housing throughout this matter. She admitted that she has been evicted seven

       times in the past and throughout this matter, she has lived with various

       individuals, including a friend, relatives, and most recently her boyfriend’s

       parents in another state. Furthermore, Mother’s recent bank statement was

       admitted into evidence and revealed a negative balance prior to a recent

       deposit. Given this evidence in the record supporting these findings, we find no

       error.


[21]   Findings 17, 20, and 21 address Mother’s compliance with the dispositional

       decree – finding that Mother failed to comply with all services and, even after

       DCS filed the termination petitions, Mother’s compliance did not substantially

       improve. Mother argues these findings are erroneous because, at the time of the

       fact-finding hearing, she had been sober for nine months, recently participated

       in seven-week drug and alcohol program related to her DUI charge, and the

       FCM testified that she was complying with services and communicating with

       DCS regularly. Although Mother may have had a few brief periods of

       compliance, there is ample evidence in the record to support the juvenile court’s

       findings.


       Court of Appeals of Indiana | Memorandum Decision 19A-JT-2420 | May 6, 2020   Page 19 of 31
[22]   The undisputed evidence establishes that Mother completed two substance

       abuse assessments but never completed the recommended treatment. Further,

       she only met with the parent aide once before she stopped attending and was

       later discharged for non-attendance. Following Mother’s acceptance and brief

       participation in the drug court program, she was discharged unsuccessfully from

       that program. At the fact-finding hearing, FCM Kathleen Parson testified that

       since Mother resumed drug screens in March 2019, Mother only consistently

       screened in June 2019. See Tr., Vol. II at 65.


[23]   In findings 24, 25, and 29, the juvenile court found that Mother does not believe

       she has a substance abuse problem; her refusal to acknowledge her substance

       abuse issues make it more likely she will use; and she was not motivated by the

       removal of her Children to complete a substance abuse treatment program.

       Mother argues “[t]here is nothing in the record reflecting that [she] does not

       believe that she has a substance abuse problem[,]” there is no evidence to

       support the court’s speculation with respect to her motives, and she completed a

       seven-week program and cooperated with DCS. Brief of Appellant at 18. We

       disagree.


[24]   The evidence clearly establishes that Mother never attended substance abuse

       treatment. Although she completed a seven-week program, this is insufficient

       and not a substitute for the recommended substance abuse treatment. And

       further, the seven-week program was court-ordered due to Mother’s recent DUI

       charge and completed with the goal of reducing or diverting the charge.

       Despite this, Mother testified that she does not consider herself to have a

       Court of Appeals of Indiana | Memorandum Decision 19A-JT-2420 | May 6, 2020   Page 20 of 31
       drinking problem and she does not consider herself an addict anymore because

       she goes to work and no longer craves getting high. See Tr., Vol. II at 24. In

       fact, Mother stated that she understood that compliance with treatment would

       possibly lead to reunification with Children, yet she never sought treatment.

       We conclude the juvenile court’s findings are reasonable interpretations of this

       evidence in the record, particularly given that the juvenile court weighs the

       evidence and is the sole judge of the witnesses’ credibility. See Lang, 861

       N.E.2d at 371.


[25]   Findings 31-32 relate to Mother’s failure to participate in the Parents Drug

       Court program and consistently submit to random drug screens. Mother argues

       these findings are clearly erroneous because “with the exception of a couple

       weeks in January, from October[] 2018 through the date of the trial, [she]

       regularly took drug screens, all of which were negative.” Br. of Appellant at 20.


[26]   FCM Kayla Bradshaw testified that she took over Mother’s case in December

       2017 and with respect to Mother’s drug screens, Mother tested “either positive

       or dilute most of the time. She had one clean screen in January of 2018.” Tr.,

       Vol. II at 55. FCM Parson testified that Mother tested positive for alcohol in

       October 2018 and, on November 26, Mother admitted to using

       methamphetamine. Furthermore, Mother was charged with a DUI in

       April/May 2019. There is also ample evidence to support the finding that

       Mother failed to consistently submit to drug screens. Mother submitted to drug

       screens from November 2017 to January 2018, then disappeared for ten

       months. From October to November 2018, Mother submitted to screens but

       Court of Appeals of Indiana | Memorandum Decision 19A-JT-2420 | May 6, 2020   Page 21 of 31
       then ceased all contact with DCS until February 2019. Parson testified that

       from March through May 2019, Mother missed five drug screens and Mother

       only consistently screened in June.


[27]   Findings 33-36 concern Mother’s visitation and Mother argues these findings

       are erroneous because although she was complying with services again in

       October 2018, DCS would not allow her to visit in the nine months before trial.

       She asserts that her “parental rights should not be terminated due to DCS’s

       decision not to allow her to visit.” Br. of Appellant at 20. Here, Mother merely

       provides a reason as to why she did not visit rather than explain why the

       juvenile court’s finding is erroneous. Instead, the evidence reveals that at the

       outset of the case Mother participated in supervised visitation but stopped in

       January 2018 when she disappeared. At the fact-finding hearing, when asked

       why she stopped visiting with Children, Mother responded, “Because I took

       off.” Tr., Vol. II at 27. She subsequently ceased all contact until October 2018

       when DCS successfully located her. At that time, FCM Parson spoke with

       Mother and explained that in order to have visitation with the Children,

       Mother would have to comply with services “because it had been such a long

       period since she’d seen [them].” Id. at 60. Although Mother resumed services

       that same month, she was not fully compliant and again ceased all contact from

       December 2018 through February/March 2019. See id. The uncontroverted

       evidence establishes that Mother has not visited with her Children since

       January 2018 due to her own actions.




       Court of Appeals of Indiana | Memorandum Decision 19A-JT-2420 | May 6, 2020   Page 22 of 31
[28]   Findings 14, 37, and 38 concern Mother’s boyfriend. The juvenile court found

       that Mother’s boyfriend is also a methamphetamine addict with a criminal

       history, and that Mother currently relies on his family for housing as she does

       not own or rent her own place. As such, the juvenile court found that

       “Mother’s continued stability, at this time, is dependent on her relationship

       with [W.D.], another methamphetamine addict.” Appellant’s App., Vol. II at

       20. Mother argues that these findings imply her boyfriend is unfit and “reflect

       the court’s supposition that [her] stability is dependent on her relationship with

       her boyfriend, even though . . . she has been able to maintain sobriety for 9

       months when she was both in and out of a relationship with him.” Br. of

       Appellant at 20-21. Mother does not dispute her boyfriend’s criminal history or

       that she currently lives with her boyfriend’s family. Instead, Mother challenges

       the juvenile court’s reasonable interpretation of these findings and asks this

       court to reweigh the evidence in her favor, which we cannot do. See Lang, 861

       N.E.2d at 371. As such, these findings are not erroneous.


[29]   Finally, Mother challenges findings 39 through 41 and 48. Although these

       findings are listed under Findings of Fact in the juvenile court’s order, the

       substance of these are better characterized as conclusions of law, which we




       Court of Appeals of Indiana | Memorandum Decision 19A-JT-2420 | May 6, 2020   Page 23 of 31
       address below. In sum, there is evidence in the record supporting the

       challenged findings and therefore, the findings are not clearly erroneous.8


                                      IV. Conclusions of Law
                                      A. Remedy of Conditions
[30]   The juvenile court concluded there was a reasonable probability that the

       conditions that led to Children’s removal and continued placement outside of

       Mother’s care, namely Mother’s substance abuse and instability, will not be

       remedied.


[31]   We engage in a two-step analysis to determine whether such conditions will be

       remedied: “First, we must ascertain what conditions led to [Children’s]

       placement and retention in foster care. Second, we determine whether there is

       a reasonable probability that those conditions will not be remedied.” In re

       K.T.K., 989 N.E.2d 1225, 1231 (Ind. 2013) (quotation omitted). With respect

       to the second step, a juvenile court assesses whether a reasonable probability

       exists that the conditions justifying a child’s removal or continued placement

       outside his parent’s care will not be remedied by judging the parent’s fitness to

       care for the child at the time of the termination hearing, taking into

       consideration evidence of changed conditions. In re E.M., 4 N.E.3d 636, 643

       (Ind. 2014). Habitual conduct may include criminal history, drug and alcohol



       8
         Mother contends Finding 19 is also clearly erroneous but fails to provide any argument as to why it is
       clearly erroneous. Therefore, Mother has waived appellate review of this issue. See Ind. Appellate Rule
       46(A)(8)(a).

       Court of Appeals of Indiana | Memorandum Decision 19A-JT-2420 | May 6, 2020                     Page 24 of 31
       abuse, history of neglect, failure to provide support, and lack of adequate

       housing and employment, but the services offered to the parent and the parent’s

       response to those services can also be evidence of whether conditions will be

       remedied. A.D.S v. Ind. Dep’t of Child Servs., 987 N.E.2d 1150, 1157 (Ind. Ct.

       App. 2013), trans. denied. DCS “is not required to provide evidence ruling out

       all possibilities of change; rather, it need establish only that there is a reasonable

       probability the parent’s behavior will not change.” In re I.A., 903 N.E.2d at

       154.


[32]   Here, Children were initially removed from Mother’s care due to her substance

       abuse issues. Children remained outside of Mother’s care due to her non-

       compliance with services, continued substance abuse, and failure to complete

       substance abuse treatment. We conclude there is sufficient evidence to support

       the juvenile court’s conclusion that a reasonable probability exists that these

       conditions will not be remedied.


[33]   First, Mother’s participation in services was inconsistent and minimal at best.

       Mother was ordered to complete a substance abuse assessment and

       recommended treatment, participate in Parent Aide services, submit to random

       drug screens, and attend visitation. The parent aide services were ordered to

       assist Mother in obtaining stable housing and income. Mother met with the

       parent aide once and failed to attend any more meetings. At the fact-finding

       hearing, Mother stated she did not agree with the parent aide and “felt like [she]

       was able to do it on [her] own and didn’t need the parent [aide].” Tr., Vol. II at

       26.

       Court of Appeals of Indiana | Memorandum Decision 19A-JT-2420 | May 6, 2020   Page 25 of 31
[34]   Although Mother completed two substance abuse evaluations throughout this

       case, she never completed any recommended substance abuse treatment.

       Initially, Mother was accepted into the Parents Drug Court program; however,

       she failed to appear for a hearing less than one month into the program. The

       juvenile court issued a warrant for her arrest and she was later discharged for

       non-attendance. Following Mother’s ten-month disappearance, she eventually

       completed another assessment in December 2018, which recommended that she

       participate in the Matrix program to address her substance abuse issues.

       Mother attended orientation but failed to attend any further appointments. As

       a result, services were closed out. Mother testified she had a scheduled

       appointment with Encompass Health and Recovery in Tennessee for another

       substance abuse assessment; however, as of the date of trial, Mother has never

       completed any substance abuse treatment.


[35]   Since the inception of this case, Mother’s communication with DCS has been

       inconsistent and sporadic. At the fact-finding hearing, FCM Parson testified

       that when she was first assigned to this case in May 2018, Mother’s

       communication was “non-existent[.]” Id. at 67. Then, from mid-October to

       December 2018, Mother maintained more regular contact with Parson but then

       ceased all contact until February 2019. And since February, Parson stated that

       contact has “been so-so” but described Mother’s recent contact as the best or

       most consistent it has been since she first made contact with Mother. Id.


[36]   Similarly, Mother was inconsistent in submitting to drug screens. Mother

       began drug screens in late November 2017 and submitted to screens until

       Court of Appeals of Indiana | Memorandum Decision 19A-JT-2420 | May 6, 2020   Page 26 of 31
       January 2018 when she ceased all contact with DCS until October 2018. From

       October to November, Mother resumed screens but again ceased contact with

       DCS from December 2018 through January 2019. Because there had been a

       lapse in the referral, DCS then put in a new referral and Mother began

       screening the first week of March. However, Mother was not consistent. From

       March through May 2019, Mother missed five drug screens and FCM Parson

       stated that Mother only consistently screened in June. And finally, with respect

       to visitation, FCM Bradshaw testified that Mother “did attend a few supervised

       visitations that the placement supervised . . . [b]ut then in January [2018,] she

       stopped attending visitations.” Id. at 55. This was the last time Mother visited

       with Children.


[37]   Second, Mother failed to maintain sobriety throughout this case. From the

       time of Children’s removal in November 2017 through January 2018, Mother

       only had one clean screen. Mother then disappeared for approximately ten

       months during which time she stated she “got a touch of freedom” and

       admitted she was with her boyfriend using drugs. Id. at 37. After DCS located

       Mother in October 2018, Mother tested positive for alcohol and later, at a

       November 26 team meeting, Mother admitted to using methamphetamine with

       her boyfriend earlier that morning. In April or May 2019, just before the fact-

       finding hearing, Mother was charged with a DUI in Kentucky. When asked at

       trial whether she has maintained sobriety since Children’s removal, Mother

       responded, “No, not till really now.” Id. at 19.




       Court of Appeals of Indiana | Memorandum Decision 19A-JT-2420 | May 6, 2020   Page 27 of 31
[38]   FCM Parson testified that she did not believe Mother had remedied the

       conditions that led to Children’s removal because Mother has not demonstrated

       long term sobriety or consistent housing. She stated, Mother “has only shown

       sobriety for one month out of the last four and she hasn’t completed any kind of

       treatment. And the fear is that she would get stressed out or for some reason

       and fall back into her old patterns.” Id. at 68.


[39]   Lastly, Mother has demonstrated a pattern of instability with respect to housing

       and income. At the fact-finding hearing, Mother disclosed that she has been

       evicted seven times. FCM Bradshaw testified that at the time of Children’s

       removal, Mother’s housing was in jeopardy. And throughout the pendency of

       this case, she has lived with various friends or family and has moved around.

       She lived with a friend in Evansville, her sister for several weeks, her brother in

       Mt. Vernon for approximately a month, and most recently, with her boyfriend’s

       parents in Tennessee. Regarding employment, the evidence reveals that

       Mother has had a variety of jobs. From October to December 2018, Mother

       worked at a local bar and prior to that, she had worked at Royal Suites. Mother

       admitted she had a long period of unemployment from December 2018 to

       March 2019 but stated she had a $10,000 unclaimed check she used during that

       time. She then worked at Riverwalk Communities in Evansville for

       approximately one month and at the time of trial, she had been employed at

       Mission Dixon House and Rehabilitation in Tennessee for six weeks. Further,

       Mother’s most recent bank statement was admitted into evidence at the fact-

       finding hearing and revealed a negative balance prior to a deposit. See Exhibit,


       Court of Appeals of Indiana | Memorandum Decision 19A-JT-2420 | May 6, 2020   Page 28 of 31
       Vol. III at 22. In light of this evidence, the juvenile court found Mother’s

       assertion that she is financially stable “less than credible[.]” Appellant’s App.,

       Vol. II at 14.


[40]   This court has held that a parent’s pattern of unwillingness or lack of

       commitment to address parenting issues and to cooperate with services

       demonstrates the requisite reasonable probability that the conditions will not

       change. Lang, 861 N.E.2d at 372. Such is the case here. Based on evidence of

       Mother’s pattern of substance abuse, child abandonment, instability, and lack of

       participation in services, the juvenile court concluded, and we agree, that there

       is a reasonable probability that Mother will not remedy the conditions that led

       to Children’s removal as her “past behavior is the best predictor of her future

       behavior.” Appellant’s App., Vol. II at 20. Mother argues that the juvenile

       court’s order ignores her recent progress; however, the juvenile court was well

       within its discretion to “disregard the efforts Mother made only shortly before

       termination and to weigh more heavily Mother’s history of conduct prior to

       those efforts.” K.T.K. v. Ind. Dep’t of Child Servs., Dearborn Cty. Office, 989

       N.E.2d 1225, 1234 (Ind. 2013); see also Matter of C.M., 675 N.E.2d 1134, 1140

       (Ind. Ct. App. 1997) (explaining that “it [is] within the province of the trial




       Court of Appeals of Indiana | Memorandum Decision 19A-JT-2420 | May 6, 2020   Page 29 of 31
       court, as the finder of fact, to ignore or discredit . . . evidence” of a parent’s

       remedial efforts made shortly before the termination hearing).9


                                               B. Best Interests
[41]   “Permanency is a central consideration in determining the best interests of a

       child.” In re G.Y., 904 N.E.2d 1257, 1265 (Ind. 2009). To determine the best

       interests of children, the juvenile court looks to the totality of the evidence and

       must subordinate the interests of the parents to those of the children. In re D.D.,

       804 N.E.2d at 267. “A child’s need for permanency is an important

       consideration in determining the best interests of a child[.]” In re D.L., 814

       N.E.2d 1022, 1030 (Ind. Ct. App. 2004), trans. denied. The juvenile court need

       not wait until a child is irreversibly harmed before terminating parental rights.

       McBride v. Monroe Cty. Office of Family & Children, 798 N.E.2d 185, 203 (Ind. Ct.

       App. 2003). Recommendations of the FCM and CASA, in addition to

       evidence that the conditions resulting in removal will not be remedied, are

       sufficient to show by clear and convincing evidence that termination is in the

       child’s best interest. In re A.S., 17 N.E.3d at 1005.


[42]   In this case, FCM Parson and CASA Christopher Brown both testified that

       termination of Mother’s parental rights is in the Children’s best interests. See




       9
         Mother also contends the juvenile court erred in finding that the continuation of the parent-child
       relationship poses a threat to the well-being of Children. Having concluded the evidence is sufficient to show
       a reasonable probability the conditions resulting in Children’s continued placement outside of Mother’s care
       will not be remedied, we need not consider whether the parent-child relationship poses a threat to Children’s
       well-being. See In re L.S., 717 N.E.2d at 209.

       Court of Appeals of Indiana | Memorandum Decision 19A-JT-2420 | May 6, 2020                     Page 30 of 31
       Tr., Vol. II at 67, 84. Parson testified that she has never felt comfortable

       recommending that Children be returned to Mother “[b]ecause [she] was not

       able to ensure that [Mother] would be clean and sober, that [Mother] had

       addressed her substance abuse issues. And until just recently that [Mother] had

       stable housing.” Id. at 67. Parson further explained the importance of

       permanency for children in general, stating that it “gives them stability, lets

       them know that they have a safe place. That they have a place where they’re

       wanted and loved.” Id. at 66-67. Having concluded there is sufficient evidence

       to show the conditions that led to Children’s removal and continued placement

       outside of Mother’s care will not be remedied, this is sufficient evidence to

       support the juvenile court’s conclusion that termination of Mother’s parental

       rights is in Children’s best interests. See In re A.S., 17 N.E.3d at 1005.



                                              Conclusion
[43]   DCS presented sufficient evidence to support the juvenile court’s order

       terminating Mother’s parental rights to Children. Therefore, the order was not

       clearly erroneous, and the judgment of the juvenile court is affirmed.


[44]   Affirmed.


       May, J., and Vaidik, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 19A-JT-2420 | May 6, 2020   Page 31 of 31